Title: Thomas Jefferson to James Madison, 2 May 1812
From: Jefferson, Thomas
To: Madison, James


          Dear Sir Monticello May 2. 12. 
          It is a grievous thing to be pressed, as I am, into the service of those who want to get into service themselves. the great mass of those sollicitations I decline: but some come forward on such grounds as controul compliance. Mr Archibald C. Randolph, an applicant for command in the new army, is my near relation, which in his own eye and that of our common friends gives him a claim to my good offices; while in mine, and that of the world it adds not an iota to his fitness for public service. I have given him a letter to the Secretary at War, in which I have taken care to say nothing but the truth. I have specifically stated the qualities he possesses favorable to his views. but no inference of qualities not specified must be drawn: and that this caveat, which I confide to yourself alone; may not operate further than would be just, I am bound to say that I know of but two points in his character adverse to his wishes; the one that he is a zealous federalist, and as such may be prone to feel and foster the grievances founded and fancied which keep an army always uneasy; the other that he is quarrelsome and may be troublesome to his companions. the army is indeed the school to correct this last propensity, but the correction may cost us the life of a good man. god bless you and give you a happy issue out of all your trials which I know to be severe.
          
            Th:
            Jefferson
        